Citation Nr: 0303031	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  98-08 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lateral and medial collateral ligament laxity of the right 
knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
medial collateral ligament laxity of the left knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee with degenerative joint 
disease.

4.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
November 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Hartford, Connecticut RO.  This case was before the Board in 
September 1999 when it was remanded for additional 
development.


FINDINGS OF FACT

1.  The veteran's service-connected lateral and medial 
collateral ligament laxity of the right knee is manifested by 
recurrent subluxation or lateral instability which does not 
more nearly approximate moderate than slight.

2.  The veteran's service-connected medial collateral 
ligament laxity of the left knee is manifested by recurrent 
subluxation or lateral instability which does not more nearly 
approximate moderate than slight.

3.  The veteran's service-connected chondromalacia of the 
right knee with chronic degenerative joint disease is 
manifested by limitation of flexion to no more than 45 
degrees.  

4.  The veteran's service-connected degenerative joint 
disease of the left knee is manifested by limitation of 
flexion to no more than 45 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected lateral and medial collateral 
ligament laxity of the right knee are not met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5257 (2002).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected medial collateral ligament laxity 
of the left knee are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2002).

3.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected chondromalacia of the right knee 
with degenerative joint disease are not met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5260, 5261 (2002).

4.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected degenerative joint disease of the 
left knee are not met. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2002)).  The Board will 
assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
the supplemental statements of the case, the Board's 
September 1999 remand, and letters from the RO to the 
veteran, in particular letters dated in February 2000 and 
July 2002, the veteran has been informed of the evidence and 
information necessary to substantiate his claims, the 
information required of him to enable the RO to obtain 
evidence in support of his claims, the assistance that VA 
would provide to obtain evidence and information in support 
of his claims, and the evidence that he should submit if he 
did not desire the RO to obtain such evidence on his behalf.  
Specifically, in a February 2000 letter the veteran was 
requested to provide information concerning current treatment 
for his bilateral knee disability and authorization for the 
RO to obtain such evidence, and he was informed that VA would 
attempt to obtain any such identified treatment records.  He 
was also informed at that time that that he would be afforded 
a VA examination of the disabilities at issue.  In the July 
2002 letter, the RO indicated that it would obtain the 
veteran's VA medical records.  The veteran was also informed 
that should obtain any private medical records; or, the VA 
could obtain such records if he submitted the complete names 
and addresses of the health care providers and included 
authorization for VA to obtain the requested materials.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record also reflects that all available service medical 
records and all available post-service medical evidence 
identified by the veteran have been obtained.  In addition, 
the veteran has been afforded appropriate VA examinations to 
determine the severity of his service-connected knee 
disabilities.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.

Factual Background

The veteran was treated for multiple sprains and injuries of 
the right knee during service.  In July 1987, the veteran 
underwent arthroscopic surgery on the right knee.  Several 
days later, the veteran developed septic arthritis in his 
right knee and underwent an incision and drainage.  A June 
1997 retirement examination report notes that examination of 
the right knee revealed significant widening of the joint.  
The diagnoses included probable degenerative joint disease of 
the right knee.

In December 1997, the veteran submitted a claim for service 
connection for degenerative joint disease of his knees.  

A March 1998 VA general medical examination report notes the 
veteran's complaints of chronic pain and swelling in the 
right knee and occasional pain in the left knee.  The veteran 
denied swelling or laxity in the left knee.  Examination of 
the right knee revealed crepitation in the patella area and 
mild tenderness at the patella femoral area to deep 
palpation.  No laxity of the joint was noted.  The veteran 
was able to flex and extend his right knee actively and 
passively.  Examination of the left knee revealed few 
crepitations and good range of motion.  The diagnoses 
included grade III chondromalacia of the right knee, status 
post arthroscopy, and degenerative joint disease of the left 
knee.  A March 1998 VA joints examination report notes 
findings of tenderness at the right patella area and 
crepitations.  Range of motion was noted to be "good."  
Specifically, the veteran was able to flex and extend his 
right knee to 45 degrees with some complaints of pain.  No 
joint laxity was noted.  There was no instability, erythema, 
or redness.  The diagnoses included: chronic degenerative 
joint disease of the knees, right greater than left; and 
grade III chondromalacia of the right knee.

In March 1998, the RO granted service connection for 
chondromalacia of the right knee with degenerative joint 
disease and assigned a 10 percent rating, effective December 
1, 1997.  The RO also granted service connection for 
degenerative joint disease of the left knee, and evaluated it 
as noncompensably disabling, effective December 1, 1997.  The 
veteran appealed this decision.

During a July 1998 personal hearing, the veteran testified 
that he experienced swelling and pain in his knees after 
extended periods of use.  He also testified that, after 
sitting all day, his knees stiffened up and locked.  In 
addition, the veteran testified that his knees have "never 
given out."  

A November 1998 VA examination report notes the veteran's 
complaints of knee pain "all the time," occasional giving 
out on stairs and popping out of the socket in bed, which was 
placed back spontaneously with some movement of the knees.  
The veteran also complained of some lack of endurance.  He 
indicated that his pain and stiffness increased during damp 
or cold weather, and with use of his feet.  The examiner 
noted that the veteran did not wear any knee braces.  
Examination revealed bilateral vastus medialis atrophy.  
There was no appreciable effusion, erythema, gross swelling, 
or increased temperature.  Drawer signs were negative.  
Active flexion was limited to 100 degrees bilaterally.  There 
were some cramps developing with flexion of the right knee at 
the end range.  Examination of the right knee revealed some 
tenderness on the medial and lateral joint line.  Crepitus 
was audible and palpable with patella movement.  Ligament 
stability tests showed mild lateral and medial collateral 
ligament laxity at 30 degrees of flexion on the right and 
mild medial collateral ligament laxity at 30 degrees of 
flexion on the left.  X-rays revealed moderate osteoarthritis 
bilaterally and small to moderate right patellar effusion.  

By rating decision dated in June 1999, the RO granted an 
increased, 10 percent, rating for degenerative joint disease 
of the left knee, effective December 1, 1997.  The RO also 
assigned separate, 10 percent ratings for medial collateral 
ligament laxity of the left and right knees, effective 
December 1, 1997.  Thereafter, the veteran continued his 
appeal.

Following remand by the Board in September 1999, the RO 
requested that the veteran provide the names, addresses and 
dates of treatment for all health care providers who treated 
him for right and left knee disabilities.  The veteran has 
not responded to this request.

A March 2000 VA examination report notes the veteran's 
complaints of locking and swelling of both knees.  The 
veteran also complained of pain in both knees, especially 
when ascending and descending stairs.  Examination revealed 
no deviation of gait.  Sensation was intact for light touch 
and pinprick.  Examination of the right knee revealed active 
range of motion from 10 degrees to 90 degrees of flexion.  
Passive range of motion was to 100 degrees of flexion.  The 
examiner noted that the veteran's range of motion was limited 
by pain.  No lateral instability or effusion was noted.  
There was minimal tenderness on palpation over the medial 
joint line.  Varus and valgus stress tests were negative.  
McMurray's and Lachman's signs were negative.  Examination of 
the left knee revealed active range of motion from 10 degrees 
to 100 degrees of flexion.  Passive range of motion was to 
110 degrees of flexion.  The examiner noted that the 
veteran's range of motion was limited by pain.  No effusion 
was noted.  McMurray's and Lachman's signs were negative.  
There was no tenderness to palpation.  Varus and valgus 
stress tests were negative.  No lateral instability was 
noted.  The impression included chronic bilateral knee pain 
and bilateral degenerative joint disease.  

In a June 2000 addendum to the March 2000 VA examination 
report, the VA examiner stated that range of motion for the 
right knee was flexion from 10 degrees to 90 degrees, and 
extension to -10 degrees.  Range of motion for the left knee 
was flexion was flexion from 10 degrees to 100 degrees, and 
extension to -10 degrees.  The examiner noted that there was 
no recurrent subluxation or lateral instability in either 
knee.  In addition, no locking or effusion was noted on 
examination.  The examiner stated that the right knee had 
limited active range of motion secondary to pain and 
weakness.  No incoordination was noted.  The examiner was 
unable to determine excess fatigability.  She stated that the 
left knee had limited active range of motion secondary to 
pain.  No incoordination or weakness was noted.  The examiner 
was unable to determine excess fatigability.

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases where the original 
rating assigned is appealed, consideration must be given to 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

In this case, the veteran has been granted two separate 
evaluations for each knee: 10 percent evaluations, under 
Diagnostic Code 5257, for ligament laxity; and 10 percent 
evaluations, under Diagnostic Code 5003, for degenerative 
joint disease.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997); and VAOPGCPREC 9-98 (Aug. 14, 1998).  See 
also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. 
§ 4.14).  Initially, it is noted that complaints and findings 
are essentially the same for both knees, so no attempt will 
be made to discuss the knees individually, although each knee 
must be rated on a separate basis.

Ligament Laxity

As regards the veteran's service-connected ligament laxity, 
the Board notes that the veteran is currently assigned 
ratings of 10 percent for each knee under Diagnostic Code 
5257, other impairment of the knee.  A 10 percent rating 
requires slight recurrent subluxation or lateral instability; 
a 20 percent rating requires moderate recurrent subluxation 
or lateral instability; a 30 percent rating requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

The Board concludes that the veteran's current evaluations of 
10 percent fully contemplate the levels of disability due to 
his service-connected ligament laxity in the right and left 
knees.  The evidence clearly demonstrates that any 
subluxation or lateral instability of the veteran's knees 
does not more nearly approximate moderate than slight.  
Specifically, a March 1998 VA examination report is negative 
for joint laxity.  A November 1998 VA examination report 
notes that the veteran did not wear knee braces.  Ligament 
stability tests showed only mild lateral and medial 
collateral ligament laxity at 30 degrees of flexion on the 
right, and only mild medial collateral ligament laxity at 30 
degrees of flexion on the left.  A March 2000 VA examination 
report notes that there was no lateral instability in either 
knee.  McMurray's and Lachman's signs were negative, as were 
varus and valgus stress tests.  

Accordingly, the Board concludes that neither knee warrants a 
rating in excess of 10 percent on the basis of laxity.  The 
Board also has considered whether the veteran is entitled to 
"staged" ratings for his right and left knee disabilities, as 
prescribed by Fenderson.  However, at no time does the 
evidence show entitlement to a rating in excess of 10 percent 
for either knee.  The ratings described above reflect the 
greatest degree of disability shown by the record; thus, 
staged ratings are not for application.  As the preponderance 
of the evidence is against the claims, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Degenerative Joint Disease 

Degenerative arthritis substantiated by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group or minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Extension of the leg limited to 5 degrees warrants a 
noncompensable rating, extension limited to 10 degrees 
warrants a 10 percent rating, extension limited to 15 degrees 
warrants a 20 percent rating, and extension limited to 20 
degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2002) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The Board concludes that the veteran's current evaluations of 
10 percent fully contemplate the levels of disability due to 
his service-connected degenerative joint disease in the right 
and left knees.  While the evidence of record clearly shows 
that the veteran has complained of experiencing pain, 
swelling and fatigability, the objective evidence shows that 
the limitation of motion of both knees does not more nearly 
approximate the criteria for a 20 percent rating than those 
for a 10 percent rating.  Specifically, the VA examinations 
have disclosed active flexion ranging from a low of 45 
degrees to a high of 100 degrees.  Active extension has been 
limited to 10 degrees or less.  The limitation in active 
range of motion is due to pain and weakness.  There is no 
additional limitation of motion due to incoordination, and 
any limitation of function due to excess fatigability cannot 
be quantified.  

Accordingly, the Board concludes an evaluation in excess of 
10 percent is not warranted for either knee.  The Board also 
has considered whether the veteran is entitled to "staged" 
ratings for his right and left knee disabilities, as 
prescribed by in Fenderson.  However, at no time does the 
evidence show entitlement to a rating in excess of 10 percent 
for either knee.  The ratings described above reflect the 
greatest degree of disability shown by the record; thus, 
staged ratings are not for application.  As the preponderance 
of the evidence is against the claims, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 10 percent for 
lateral and medial collateral ligament laxity of the right 
knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
medial collateral ligament laxity of the left knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee with chronic degenerative 
joint disease is denied.

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

